Citation Nr: 0008530	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for dental trauma, for 
purposes of receiving Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1947 to 
February 1950 and from August 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefit sought 
on appeal.  


FINDING OF FACT

The record is negative for any medical evidence of inservice 
trauma productive of a dental disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for dental 
trauma, for the purpose of receiving VA outpatient dental 
treatment, is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated that he wanted a BVA hearing in 
Washington D.C.  The record reveals that in a March 1999 
letter, the veteran was notified of the time, date, and place 
of his hearing.  That letter was sent to the veteran's 
address of record, and was not returned as undeliverable, but 
the veteran did not report for the scheduled examination.

The veteran is currently claiming entitlement to service 
connection for dental trauma, for the purpose of receiving VA 
outpatient dental treatment.  Specifically, he contends that 
while he was stationed in Germany in June 1962, he was hit in 
the mouth with the butt of a rifle, which loosened four of 
his upper teeth.  As a result, he maintains that the dentist 
had to remove those teeth and make a partial plate to replace 
them.  He contends that he has had trouble with his teeth 
ever since that time, and he requests VA dental treatment.  

According to the law, veterans are entitled to VA outpatient 
dental services and treatment under limited circumstances, 
which will be described in more detail below.  38 U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. § 17.161 (1999).

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. 
§ 17.161.  Rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 
(effective after June 8, 1999); see 38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999).

In the present case, the Board has reviewed the veteran's 
service medical records for both periods of service.  
However, those records are negative for any evidence of 
dental trauma, including evidence that the veteran was hit in 
the mouth with the butt of a rifle, as he contends.  
Moreover, although the veteran's dental records reflect some 
treatment for carious and decayed teeth, they are negative 
for any evidence of service trauma leading to a dental 
condition. 

Following separation from his first period of service, it 
appears that in December 1951, the veteran filed a claim for 
entitlement to dental work, based on some plates made in 
service, which he contended did not fit right.  In a January 
1952 Dental Rating Sheet, teeth numbers 3, 4, 13, and 18 were 
listed as missing, nonrestorable caries.  However, the rating 
sheet indicated that they were not compensable disabilities, 
as they were shown 60 days after service.  The veteran was 
notified of the foregoing decision, as well as his 
ineligibility for VA outpatient dental treatment, by VA 
letter dated in January 1952.  

Despite the foregoing, the Board notes that the veteran is 
claiming service connection for dental trauma that occurred 
during his second period of service, in 1962.  The Board 
finds no evidence of service trauma in the medical and dental 
records from the veteran's second period of service.  The 
veteran's service separation examination report, dated in 
August 1966, reflects that the veteran had some teeth that 
were replaced by dentures, but there is no indication that 
such was the result of service trauma.  

The veteran's claims file is otherwise negative for any 
clinical evidence relating to a dental disorder.  

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (1999) and 
38 C.F.R. § 4.149 (in effect prior to June 8, 1999).  In the 
present case, the veteran is claiming entitlement to service 
connection for service trauma leading to a dental disorder, 
for the purpose of receiving VA dental treatment. 

The Court has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; Woodson v. 
Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 
1996).  Furthermore, the Court has indicated that, if the 
evidence is insufficient to establish that the veteran is a 
member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well-grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. 
§ 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, in the present case, the 
evidence does not reflect that the veteran sustained an 
injury or disease in service resulting in disability subject 
to compensation.  See 38 C.F.R. § 4.150 (1999); see also 
Woodson, 8 Vet. App. at 354.  As such, the veteran does not 
satisfy Class I criteria.
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the Board notes that the 
veteran filed his claim for service connection for a dental 
disorder due to service trauma, which he claims occurred 
during his second period of active duty service, long after 
separation from that period of service.  Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161; see 
38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II(a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran is not eligible under this category, because the 
evidence does not reflect that the veteran developed a dental 
disorder due to combat wounds or service trauma.  See 
VAOPGCPREC 5-97 ("service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service).  

In sum, the veteran does not meet any of the criteria for 
eligibility for VA outpatient dental treatment, and his claim 
is not well-grounded.  See Woodson, supra.

As the veteran's claim of entitlement to service connection 
for a dental disorder for the purpose of VA outpatient dental 
treatment is not well-grounded, his claim must be denied.  
38 U.S.C.A. § 5107(a).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for dental trauma, for purposes of receiving 
Department of Veterans Affairs outpatient dental treatment, 
is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


